TimliN, J.
(dissenting). I think the judgment of the circuit court should be affirmed. The testator, Augustus G. Euggles, who died November 14, 1887, devised the rest, residue, and remainder of his estate to certain designated trustees-in trust to convert the same into money, stocks, or other securities,
“and divide them into as many equal shares or portions as there shall be living of children horn to me, including any child or children begotten by me and bpm after my decease, to be held in trust by them, one share for each such child, and dispose of them as follows, to wit: Pay to my daughter Gertrude Golden Buggies Bose, within one year after the proof' and allowance of this my will, or as soon thereafter as practicable, one fourth of her share or portion, retaining the residue thereof and investing and keeping invested the same in such manner as to them, the survivors and survivor of them, and their successors shall best seem, and pay to my said daughter the interest and income derived therefrom until she shall attain the age of fifty years, if she shall live so long, at which time they shall pay to her one third of said residue, retaining the remaining two thirds of such residue, and pay to her during her natural life all interest and income derived therefrom quarterly, or as near quarterly as practieahle; and from and after her death, without issue her surviving, such residue to go to my heirs at law who may be living at that time; provided that if my said daughter shall survive her husband, H. H. Eose, my said trustees are hereby authorized and empowered to pay to her, should she desire, as soon after *446tiie death of said H. H. Rose as practicable, one half of said two-thirds residue and the income of the remaining one half thereof during her natural life, the principal of which after her death, without issue her surviving, shall go to my heirs at law then living. To invest and keep invested the share or portion set apart for my son Augustus G. Buggies, and during his minority, pay over to his guardian from time to time as said guardian may require, the income derived therefrom, and said guardian is hereby authorized and requested to use the same or so much thereof as in his judgment may be necessary for the support, maintenance and education of my said son until he attains the age of twenty-one years, at which time there shall be paid to my said son one fourth of said share or portion and the income from the residue thereof until he attains the age of twenty-five years, at which time he shall receive from said trustees another one fourth or one’ third of said residue, and the income from the remainder until he attains the age of thirty years, when the remaining portion of the principal sum of his share shall be paid to him. Provided, that if my said son, Augustus G. Buggies, or my daughter Gertrude Golden Buggies Bose shall die, leaving no issue, before receiving the full shares or portions herein provided to be paid to him or her, such shares or portions not received by him or her shall go to my heirs at law who shall be living at the time of his or her death. And if there shall be .any other child or children bom to me, the share or shares set apart for him, her or them, shall be invested as hereinbefore provided and so much of the income derived therefrom as he may deem necessary and proper shall be paid from time to time to his, her or their guardian, to be used in his discretion, for the support, maintenance' and education of such child or ■children during his, her or their minority, after which such income shall be paid direct to such child; the principal sum or sums of said shares- or share to be disposed of as follows, to wit: One fourth'shall be paid to him or her on attaining the age of twenty-one years, one fourth on attaining the age of twenty-five years, and the residue at the age of thirty years. Provided, that if any of my said children shall die before receiving his, her or their share, the portion thereof not received by him, her or them shall go to his or her children if any are left surviving; but if no issue survives, then to my heirs at law who shall be living at the time. Provided fur-*447tber, that if prior to my decease I shall have made any advancements to any of my children, either of money, stocks, other personal property or real estate, such advancement shall be added to and deemed a part of my estate in this my will bequeathed and devised in trust, for the benefit of my chil'dren, at. the price of valuation named in the charge against • any such child or children in my books of account, and in the division of said estate into shares, as hereinbefore provided, the same shall be deducted from the share of the child or children against whom such charges or charge shall be made, at the face of such charge without interest.”
The testator added a codicil to said will, in which he
“Provided that if my said daughter shall survive her hus- . band, H. H. Eose, and live to be fifty years of age, one third ■of said two-thirds residue, that is one sixth of the original amount set apart as her share or portion, may be paid to her by my said trustees should she desire it, as soon after the death of said H. H. Eose as practicable, but not however until after she is at least fifty years of age, and the income of the remaining portion of said two-thirds residue during her natural life shall be paid to her, and the principal sum of said two-thirds residue, or so much thereof as shall not be paid to her as herein provided, shall after her death go to her issue her surviving, but if she shall die leaving no issue her surviving, the same shall go to my heirs at law then living.”
The testator had entered in his handwriting in his books ■of account:
“Debtor, Gertrude Colden Bose née Buggies January 27th, 1886. I, A. 0. Euggles, have deeded to G. C.'Bose the opera house property being the east half of and south twenty-five feet of the west half of lot 14, block 1, Darling addition. The value of which I consider and charge her herewith at $8,000, which sum at my death is to be accounted for and allowed for in her share of my estate as per provisions in my -will, but to carry no interest so as to make the final division •of my estate proper and just as far as any other heirs may be concerned.”
The testator left, him surviving, two children, a residuary ■estate subject to the trust amounting, including the said ad*448vancement, to $225,600, and, exclusive of the advancement,. $217,600. Gertrude is now upwards of fifty years of age, and ber husband, H. IT. Rose, is living. The first payment' to Gertrude wbicb was absolutely due to her under the will one year after probate was $20,200, computed, as I believe correctly, as follows:
Trust estate . $217,600 0©'
Advancement to Gertrude added as directed by tbe will.. 8,000 00
Total. $225,600 00
There being but two children, take one half of this. 112,800 00
One fourth of this half due Gertrude. 28,200 00
Less advancement to her. 8,000 00-
Amount paid Gertrude. $20,200 00-
Leaving a residue in this half of the trust estate of. 84,600 00
Her present claim and the opinion of the majority of this court is that this first payment and the remainder should have been computed as follows:
One half of trust estate, including therein the advancement . $112,800 00-
Less advancement to Gertrude. 8,000 00
Remainder. $104,800 00
Of which Gertrude should have been paid one fourth, or 26,200 00-
Leaving a residue in this half of the trust estate of. $78,600 00-
Hence that there is in arrears to her from the first payment $6,000. But the language of the will is:
“In tire division of said estate into shares as hereinbefore-provided the same [the advancement] shall be deducted from the share of the child or children against whom said charge-shall be made
The book entry relating to the advancement is:
“To be accounted for and allowed for in her share of my estate as per provisions in my will, but to carry no interest so as to make the final division of my estate proper and just as-far as any other heirs may be concerned
It will be observed that by the majority opinion the $8,000 advancement to Gertrude is deducted from moneys not by the will belonging to Gertrude, but from the whole one half *449of tbe trust estate, in wbicb one half Gertrude bad by the will an absolute interest only of one fourth, a further interest of one fourth or one third of the remainder, which is the same thing, contingent upon her reaching the age of fifty years, and a further interest of one third of the remaining two fourths or one sixth of this one half of the estate contingent on her living to be fifty years of age and also surviving her then husband. This left one third of this one half to go by the will to the issue of Gertrude surviving her, if any. If none, to the heirs at law of testator living at the death of Gertrude without issue. Taking the figures heretofore referred to, the construction of the will and codicil declared by the majority of this court leaves the three-fourths remainder after the first fourth is paid to Gertrude, $78,600, deducting another fourth of the half or one third of this leaves $52,400, deducting one third of the remainder' or one sixth of the one half would leave $34,934 for the issue of Gertrude or the heirs at law, as the case might fall out. If Gertrude had died after receiving the first payment and before reaching fifty years of age, nearly the whole of this advancement to her would come out of the shares of others; but as it is, if we apply the advancement against the first and only certain payment to Gertrude, we have the remaining three fourths of this one half equal to $84,600; deducting another one fourth of the half or one third of this sum leaves $56,400, and deducting one third of the remainder or one sixth of the one half leaves $37,600 for the issue of Gertrude or the heirs at law, as the case may be.
I do not think a construction of the will which results in deducting part of this advancement from the share of the issue of Gertrude or from the share of the heirs at law permissible or proper, or authorized- by any language found in the will. To lawyers familiar with the law of testamentary trusts as that law was understood at the time this will was written, it must be apparent that the principal object of the testator in dividing the trust estate into as many parts or *450shares as he left children him surviving was to create as many separate trusts as there were children, and so conform to the New York rule stated in 22 Am. & Eng. Ency. of Law (2d ed.) 118, 119, and avoid the objection that the power of alienation was by the trust suspended for more than two lives in being in case there were more than two children. In all wills disposing of large estates and creating trusts, there is, as a general rule, a lawyer to counsel the manner of disposition in detail and to draft the will so as to conform to what he understands to be the law. It does not follow that, because a trust estate is divided into as many shares as there are children, the testator intended such larger division where he speaks of the share of a certain child, especially where the will only gives the designated child a fraction of such part or share and tire income of the remainder of that filiare. To the testator and for the purpose of offsetting an advancement provided for in the will, the share of that child must be, I think, tire share which such child is to actually receive. Secs. 3956-8961, Stats. (1898); 1 Am. & Eng. Ency. of Law (2d ed.) 760 ei seq. The fact that the advancement is one provided for by will of course throws us back upon the inquiry what was the testator’s intention; but facts, circumstances, and results are more potently indicative of intention than mere doubtful phrases, which may also well bear the reasonable meaning here attributed to them. I have no doubt that the true rule of law will be found to be that advancements to a devisee or legatee recognized by will should be set off against bequests or legacies absolutely or presently due to that devisee or legatee, rather than against contingent requests or legacies to the same devisee or legatee which may never become due, and that the advancement should always be set off against bequests due to the person to whom the advancement was made, rather than against a trust fund or a portion of a trust fund of which that person has only the income and the corpus of which belongs to other persons by the terms of the will.